17-687
     Jin v. Barr
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A087 980 955
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of May, two thousand nineteen.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            BARRINGTON D. PARKER,
 9            RICHARD C. WESLEY,
10                 Circuit Judges.
11   _____________________________________
12
13   CHUNHUA JIN,
14                       Petitioner,
15
16                 v.                                            17-687
17                                                               NAC
18   WILLIAM P. BARR,
19   UNITED STATES ATTORNEY GENERAL,
20                 Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Mike P. Gao, Flushing, NY.
24
25   FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
26                                     Attorney General; Terri J.
27                                     Scadron, Assistant Director;
28                                     Anthony W. Norwood, Senior
29                                     Litigation Counsel, Office of
1                                 Immigration Litigation, United
2                                 States Department of Justice,
3                                 Washington, DC.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is GRANTED in part and DENIED in part.

9        Petitioner Chunhua Jin, a native and citizen of the

10   People’s Republic of China, seeks review of a February 10,

11   2017, decision of the BIA affirming a November 2, 2015,

12   decision   of    an   Immigration     Judge   (“IJ”)   denying   her

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).          In re Chunhua

15   Jin, No. A 087 980 955 (B.I.A. Feb. 10, 2017), aff’g No. A 087

16   980 955 (Immig. Ct. N.Y. City Nov. 2, 2015).           We assume the

17   parties’ familiarity with the underlying facts and procedural

18   history in this case.

19       Under the circumstances of this case, we have reviewed

20   the IJ’s decisions as modified by the BIA, i.e., without

21   reaching   the   IJ’s   adverse     credibility   or   corroboration

22   rulings.   See Xue Hong Yang v. U.S. Dep’t of Justice, 426

23 F.3d 520, 522 (2d Cir. 2005).         Because the BIA declined to
                                       2
1    reach the IJ’s adverse credibility finding, we assume that

2    Jin testified credibly.      Mei Fun Wong v. Holder, 633 F.3d 64,

3    68 (2d Cir. 2011).

4    I.    Asylum & Withholding of Removal

5          To obtain asylum or withholding of removal, Jin was

6    required to “establish that race,              religion, nationality,

7    membership in a particular social group, or political opinion

8    was or will be at least one central reason for” the claimed

9    persecution.     8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A);

10   Matter of C-T-L-, 25 I. & N. Dec. 341, 348 (B.I.A. 2010)

11   (extending the “one central reason” standard to withholding

12   of removal).     Jin argues that she was arrested based on her

13   actual or imputed political opinion because of her role in

14   organizing   a   shopkeepers’   protest        against     the   municipal

15   government’s rent increase.      We agree that the agency should

16   more fully consider the circumstances because, contrary to

17   the   agency’s   analysis,    Jin       was   protesting    a    municipal

18   government   policy,   not    the       corruption   of    a     government

19   official.

20


                                         3
1           We have cautioned against adopting an “impoverished view

2    of what political opinions are, especially in a country

3    . . . where certain democratic rights have only a tenuous

4    hold.”    Osorio v. INS, 18 F.3d 1017, 1030 (2d Cir. 1994).           In

5    Osorio, we concluded that a Guatemalan union leader, made out

6    a     political   opinion    claim:    his   union   leadership      and

7    participation in strikes and protests “clearly evince[d] the

8    political opinion that strikes by municipal workers should be

9    legal and that workers should be given more rights,” and the

10   Guatemalan government viewed the union’s activities as a

11   political threat to the government’s policies.              Id. at 1029-

12   31.

13          Jin’s   situation    is   distinguishable     from    the   anti-

14   corruption cases that the agency relied on because she opposed

15   a government policy rather than individual officials’ corrupt

16   conduct.       The   municipal   government’s   rent    increase     for

17   shopkeepers in the Hunchun Light Industry Market cannot be

18   said to be an “isolated, aberrational act[] of greed or

19   malfeasance” in the same way that an official’s unauthorized

20   acts of extortion or embezzlement could be; the rent increase


                                        4
1    was the city’s official policy.        Yueqing Zhang v. Gonzales,

2    426 F.3d 540, 547-48 (2d Cir. 2005).

3         Further, even assuming that the anti-corruption case law

4    applies, the fact that Jin opposed the rent increase out of

5    economic self-interest does not necessarily foreclose her

6    political opinion claim.        See id. (holding that “opposition

7    to endemic corruption or extortion, no less than opposition

8    to   other   government    policies   or   practices,   may    have   a

9    political dimension when it transcends mere self-protection

10   and represents a challenge to the legitimacy or authority of

11   the ruling regime.”).

12        Jin’s    opposition   to   the   government’s    rent    increase

13   transcended    “mere   self-protection”     because   she    organized

14   other shopkeepers and helped to lead a strike and protest

15   with 70 to 80 participants that closed the market for eight

16   hours.   Additionally, Jin was arrested soon after the protest

17   and the policewoman who interrogated her asked how she dare

18   “go against the government,” a statement that implies a

19   perceived political component to Jin’s actions.         Although Jin

20   organized only one protest against a specific government

21   policy, the 2009 State Department country report in the record
                                       5
1    documents China’s harsh treatment of protesters (including

2    those who protest economic and social policies) and supports

3    Jin’s argument that her conduct would be viewed as a political

4    challenge to the local government’s authority.

5         Accordingly,     we    remand    for        further   consideration    of

6    asylum and withholding of removal.                We express no opinion on

7    the issues of credibility and corroboration that the BIA

8    declined to reach.

9 II.     CAT Relief

10        To be eligible for CAT relief, an applicant must show

11   “that it is more likely than not” that she will be tortured

12   in   her   country   of    removal.          8    C.F.R.     § 1208.16(c)(2).

13   Torture is defined as “any act by which severe pain or

14   suffering,    whether      physical    or        mental,   is    intentionally

15   inflicted on a person . . . by or at the instigation of or

16   with the consent or acquiescence of a public official or other

17   person     acting    in     an     official        capacity.”         8 C.F.R.

18   § 1208.18(a)(1).        The agency must consider “all evidence

19   relevant to the possibility of future torture,” including:

20   “[e]vidence    of    past        torture,”        evidence      regarding   the

21   possibility of internal relocation, “[e]vidence of gross,
                                           6
1    flagrant, or mass violations of human rights,” and “[o]ther

2    relevant information regarding conditions in the country of

3    removal.”    8   C.F.R.   §   1208.16(c)(3)(i)-(iv).      However,

4    evidence of past torture does not create a presumption that

5    an applicant will be tortured in the future.         Ramsameachire

6    v. Ashcroft, 357 F.3d 169, 185 (2d Cir. 2004).

7        Substantial evidence supports the agency’s determination

8    that Jin did not establish a likelihood of torture.       Although

9    Jin submitted a 2010 letter from her mother stating that the

10   police were looking for her, she has not provided an updated

11   letter or any other evidence to show that the police are still

12   looking for her.      The agency also reasonably concluded that

13   Jin’s ability to renew her passport and depart from China on

14   her passport undermined her CAT claim, given an Australian

15   government report reflecting that Chinese exit procedures

16   generally   prevent    citizens   with   criminal   convictions   or

17   ongoing criminal proceedings from obtaining passports or

18   leaving the country.

19       For the foregoing reasons, the petition for review is

20   GRANTED in part and REMANDED to the BIA as to asylum and


                                       7
1   withholding of removal and DENIED in remaining part as to CAT

2   relief.

3                               FOR THE COURT:
4                               Catherine O’Hagan Wolfe,
5                               Clerk of Court




                                 8